DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTE: This office action has been made non-final because the 112(b) rejection concerning claim 5 was mistakenly omitted in the previous office action but should have been made.  Examiner apologizes for any inconvenience.

Status of the claims
The amendment filed 08/25/22 is acknowledged and has been entered.  Claims 1, 5, 13-14 and 17-18 have been amended.  Claims 6-12 have been cancelled.  New claims 21-26 have been added.  Accordingly, claims 1-5 and 13-26 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 21 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite because the claim contains improper Markush grouping.  Per MPEP 706.03(y), MPEP 2117, a Markush grouping is proper if all the members of the group (1) share a “single structural similarity” and (2) share a common function or use. In this case, a nucleic acid scaffold, protein scaffold, microparticle, nanotube microscopic slide, etc. do not share a single structural similarity.
Claim 21 the recitation “the effective binding affinity of the blocking agent.  There is insufficient antecedent basis for this limitation.
Claim 22 the recitation “the effective binding affinity” there is insufficient antecedent basis for this limitation.
Claim 25 is vague and indefinite because the claim contains improper Markush grouping.  Per MPEP 706.03(y), MPEP 2117, a Markush grouping is proper if all the members of the group (1) share a “single structural similarity” and (2) share a common function or use.  In this case, peptides, polypeptides proteins, amino acids, carbohydrates, small molecules, bacterial lipopolysaccharides etc do not share a single structural similarity.
Claim 25 the recitation “small molecules” is vague and indefinite the term “small” is a relative term which renders the claim indefinite.  Further, the specification does not provide a definition of small molecule.  Thus, the metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 13-14, and 16-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teng et al US (2007/0122850) in view of Super et al (9,150,631).
 Teng discloses a method and composition for detecting or capturing at least one target entity (Methods and compositions are disclosed for reducing nonspecific binding in a binding assay for the determination of an analyte (target entity) in a sample, Abstract) comprising: contacting a sample with a composition comprising a target-binding agent and a blocking agent bound thereto (The binding assay generally involves specific binding between molecules. The molecules may be referred to as members of a specific binding pair, Para. [0013]; A combination is provided that comprises the sample, a soluble compound comprising a protein linked to a polysaccharide, and reagents for detecting the analyte, Para. [0007]; a polysaccharide linked to a protein, wherein the linkage between the polysaccharide and the protein has substantially the same structure as the linkage used for linking the specific binding pair members to the surface of a solid phase reagent of an assay, Para. [0008]), wherein the blocking agent is selected for reducing the binding of at least one interfering agent present in the sample to the target-binding agent (While these data show in this experiment that the most effective blocker of the series of protein conjugates was the one based upon BSA, other proteins also resulted in conjugates that exhibited effective blocking of interference Para. [0151]; Teng et al discloses that the protein conjugated to the polysaccharide can be in a buffer Para. [0027]; Teng et al discloses the polysaccharide can be linked to an antibody Para [035].  Teng et al discloses the amount of soluble protein-polysaccharide compound employed is usually an amount sufficient to reduce significantly or eliminate interference from nonspecific binding in specific binding assays, Para. [0043]), while permitting a first target entity, if present in the sample, to (a) displace the blocking agent bound to the target-binding agent, or to (b) bind to the target-binding agent without the blocking agent bound thereto (significant reduction of interference from non-specific binding is achieved when an assay response is greater than that achieved in the absence of the soluble protein-polysaccharide conjugate, Para. [0043]).  Since Teng et al is teaching a significant reduction of interference in the assay Teng et al is teaching an improved specificity and/or sensitivity of the target binding agent Teng et al also discloses that the blocking agent is selected to have an effective binding affinity for the target-binding agent that is lower than the effective binding affinity of the first target entity for the target-binding agent (significant reduction of interference from non-specific binding is achieved when an assay response is greater than that achieved in the absence of the soluble protein-polysaccharide conjugate, Para. [0043]); and wherein the blocking agent is selected to have the effective binding affinity for the target-binding agent that is higher than the effective binding affinity of at least one interfering agent present in the sample for the target-binding agent (It is usually desirable that the affinity binding behavior of the soluble compound is greater than the affinity binding behavior of the polysaccharide on the support, Para. [0042]).  Teng et al discloses that the polysaccharide can be a polymerized glucose (glucose as recited in claim 18) (Para. [0016]).  Teng et al discloses that the sample can be blood or serum (Para. 0002).  Teng et al discloses that the assay can be a heterogenous assay wherein separation steps are performed (Para [0061-0063]) and teaches a wash step after the initial contact of sample with the solid support and then contacting with a member of a specific binding member for the analyte. Teng et al discloses the polysaccharide can comprise a label (e.g. para’s 0061-0062). Teng et al discloses that the concentrations of the various reagents can be optimized (e.g. paragraph 0073).
Teng et al differs from the instant invention in failing to teach the target entity is a microbe.
Super et al teaches the detection of pathogens (microbe) (target entity) with the use of engineered maltose binding lectin (MBL) (microbe binding agent) and teaches the MBL can comprise SEQ ID NO:2 (same as SEQ ID NO:2 of the current claims).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the detection of pathogens with the use of engineered MBL because Teng et al is generic with respect to the analytes to be detected and Super et al shows that it known and conventional in the art to detect pathogens with the use of engineered MBL.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of pathogens with the use of engineered MBL into the method of Teng et al.
With respect to a hexose as currently recited in claim 1.  Teng et al specifically teaches that the blocking agent can comprise glucose (glucose is a monosaccharide classified as a hexose).  Thus, Teng et al teaches the blocking agent comprises a hexose.
            With respect to the concentration of glucose as recited in claim 19.  Teng et al specifically teaches that the concentrations of the various reagents can be optimized (see Teng supra) and thus it would have been obvious to one of ordinary skill in the art to optimize the concentration of glucose in the method of Teng.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
NOTE:  the instant claims do not recite if the target-binding agent is directly or indirectly bound to the blocking agent and therefore can be interpreted as applying to either situation.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   Teng et al in view of Super et al as applied to claims 1-5, 13-14, and 16-26 above and further in view of Baker, Jr. et al.
See above for the teachings of Teng et al and Super et al..
Teng et al and super et al differ from the instant invention in failing to teach the blocking agent is a monomer.
Baker, Jr. et al teaches that it is known in the art to have monosaccharides attached to BSA and that this provides a conjugate that binds to tumor lectin ([col 28, lines 24-44]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute monosaccharide BSA conjugates for the polysaccharide BSA conjugates of Teng et al because Baker, Jr. et al teaches that this provides a conjugate that binds to tumor lectin and absent evidence to the contrary one of ordinary skill in the art would have had a reasonable expectation of success incorporating monosaccharide (monomer) BSA conjugates into the method of Teng et al.
Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive.  
103 Rejections:
Applicant argues that claim 1 has been amended to recite that the blocking agent comprises a hexose and that none of Teng, Super or Baker teach hexose.
This argument is not found persuasive because Teng et al specifically teaches that the blocking agent can comprise glucose (glucose is a monosaccharide classified as a hexose).  Thus, Teng et al teaches the blocking agent comprises a hexose.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Imai et al (US 2007/0082373) teaches that glucose is a hexose (e.g. para 0086).
Leslie et al (US 2019/0144567) teaches that glucose is a hexose (e.g. para 0244).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678